UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES

- against -
ORDER

ANGEL LOPEZ,
(S1) 4 Cr, 283 (PGG)

Defendant.

 

 

PAUL G, GARDEPHE, U.S.D.J.:

It is hereby ORDERED that there shall be a violation of supervised release
hearing on January 2, 2020 at 11:15 a.m. in Courtroom 705 of the Thurgood Marshall United
States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York

December ?§, 2019
SO ORDERED.

kal 2 Mpnhh
Paul G. Gardephe v
United States District Judge

 
